Citation Nr: 1507777	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  09-50 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES
 
1.  Entitlement to service connection for a left hip disability to include as secondary to lumbar degenerative disc disease. 
 
2.  Entitlement to an evaluation in excess of 10 percent for lumbar degenerative disc disease prior to June 10, 2014. 
 
3.  Entitlement to an evaluation in excess of 20 percent for lumbar degenerative disc disease since June 10, 2014. 
 
4.  Entitlement to a total disability evaluation based on individual unemployability
due to service connected disorders.


REPRESENTATION
 
Appellant represented by:  Stephen Vaughn, Agent 
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
T. S. Willie, Counsel
 
 
INTRODUCTION
 
The Veteran had active honorable military service from July 1987 to September
1989, and from January 2000 to November 7, 2005.  A February 2008 VA administrative decision determined that the Veteran s active service from November 8, 2005 to January 2007 was dishonorable for VA benefit purposes.  
 
This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
 
In September 2012, the Veteran testified at a travel board hearing before the undersigned.  A transcript of that hearing is of record.
 
This case was remanded by the Board for further development in January 2014.  
 
This case was reviewed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.
 
 
FINDINGS OF FACT
 
1.  A left hip disability was not manifest during service nor was it caused by or permanently made worse by a service connected lumbar spine disability.
 
2.  Prior to June 10, 2014, lumbar degenerative disc disease was manifested by thoracolumbar flexion greater than 60 degrees, and by a combined range of thoracolumbar motion greater than 120 degrees,  There was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  
 
3.  Since June 10, 2014, lumbar degenerative disc disease has been manifested by the functional equivalent of flexion limited to not less than 45 degrees, and there is no evidence of favorable ankylosis.

4.  The appellant's service connected disabilities alone do not render him unable to obtain and retain substantially gainful employment.
 
 
CONCLUSIONS OF LAW
 
1.  A left hip disability was not incurred in or aggravated by service nor is it proximately due to, the result of, or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).
 
2.  Prior to June 10, 2014, the criteria for a rating higher than 10 percent for degenerative disc disease of the lumbar spine were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).
 
3.  Since June 10, 2014, the criteria for a rating higher than 20 percent for degenerative disc disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.
 
4.  The criteria for entitlement to a total disability evaluation based on individual unemployability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.158, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in September 2007 and September 2008, VA advised the appellant of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The appellant was also provided notice regarding how disability ratings and effective dates are assigned. 
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.
 
For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159 (d).  Accordingly, the Board will address the merits of the claims.
 
Service connection 

The Veteran appeals the denial of entitlement to service connection for a left hip disability.  According to the Veteran, he completed about 50 to 60 parachute jumps in service and that some involved hard landings.  He claims that he injured his left hip during a specific parachute jump in service and that he has continued to have periodic problems with his left hip since that injury.   Alternatively, he claims that his service connected lumbar spine disability cause secondary pain and instability of the hip.  
 
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  
 
Secondary service connection may be for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  As this claim was filed after an October 2006 amendment to 38 C.F.R. § 3.310, the current version of that regulation must be applied.
 
After weighing the positive and negative evidence, the Board concludes that the more probative evidence is against the Veteran's claim.  Initially, the Board finds against service connection for a left hip disability on a direct basis.  To that end, service treatment records show the Veteran injured his left hip during a parachute jump in August 2003.  Left hip tenderness and pain were noted, but there was neither paresthesia nor weakness.  There was evidence of a left thigh contusion.  X rays revealed no evidence of arthritic or inflammatory change of the left hip.  A fracture was not reported, and the soft tissues were normal.  
 
At an April 2008 VA examination the appellant reported a history of chronic left hip weakness, swelling, stiffness, and fatigability since 2004.  He stated that he had constant hip pain.  Physical examination disclosed normal findings for the left hip, and normal left lower extremity neurological findings.  A left hip x-ray revealed findings that were within normal limits.  No diagnosis was offered in the absence of any left hip pathology.

When seen for a VA examination in June 2014 the examiner opined following an examination of the appellant that a left hip disability was less likely than not related to the Veteran's pre November 8, 2005 service.  The VA examiner reasoned that review of the service treatment records document treatment for hip contusion and pain after a parachute jump.  Physical examination, however, showed a normal range of left hip motion.  He was diagnosed with hip contusion but hip x-rays of August 2003 were negative.  The examiner stated that there were no additional medical records that documented ongoing treatment for a left hip problem and that the Veteran recovered from the hip and thigh contusion injury.  The VA examiner also stated that the Veteran has had normal hip x-rays on two occasions and that there is no evidence of fracture, dislocation or degenerative changes in either hip.  As x-rays dated in June 2014 were read as normal, he opined that it was unlikely that with normal x-rays the Veteran's pain is due to hip joint disease.  
 
Although the Veteran's left hip was treated in service following a parachute jump, the Board finds that the normal x rays in service, the gap in time between separation and the first post service mention of any left hip problems, normal x ray findings in April 2008 and the June 2014 VA examination findings and opinion demonstrate a remote post service onset for the Veteran's left hip disability.  Accordingly, entitlement to direct service connection is denied.  
 
To the extent that the Veteran claims that his left hip disability was caused by his service connected lumbar spine disability, the most probative evidence is also against this claim.  After review of the record, the June 2014 VA examiner opined that is less as likely as not (50 percent or less probability) that the Veteran's current left hip disorder was caused and/or permanently aggravated by lumbar degenerative disc disease.  The VA examiner opined that hip disease is not caused by lumbar degenerative disc disease of the spine.  The hip, however, is a common site for referred pain from the lumbosacral area.  Given that there is no evidence of hip joint disease by x-ray the examiner found that it was more likely that the Veteran was experiencing referred pain.  The VA examiner also commented that the Veteran has had normal hip x-rays on two occasions and there is no evidence of fracture, dislocation or degenerative changes in either hip.  There was no evidence of hip disease.  
 
The Board is mindful that in September 2012, private chiropractor, S.C., stated that he had been treating the Veteran since August 2007 for his current back and hip disorders.  S.C. opined that the Veteran's history contributed to his disorder and that his current hip condition is more likely than not directly related to his back disorder.  The Board notes, however, that S.C.'s opinion is far too tenuous to establish a nexus between a left hip disorder and lumbar degenerative disc disease since S.C. does not identify what disorder currently disables the appellant s left hip.  It is also significant that S.C fails to provide a rationale for his opinion.  Given the above, the Board finds that the opinion lacks probative value.  
 
In contrast the VA medical opinions are persuasive and the Board assigns them great probative weight regarding the etiology of the Veteran's left hip disability.  The VA examiners addressed the Veteran's contentions and based their opinions on a review of the claim folders, a complete physical examination and evaluation of the nature of the Veteran's disability.  The opinions are well reasoned and supported by the historical record, and are afforded greater probative weight than the unsupported opinion of S.C and the assertions of the Veteran presented in support of a claim for monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (While VA cannot ignore a veteran's testimony simply because he is an interested party; personal interest may, however, affect the credibility of the evidence).
 
In sum, the most probative evidence of record is devoid of a showing that any current left hip disability is related to service and/or a service connected disability.  Hence, entitlement to service connection is denied.  

In making this decision the Board acknowledges that the appellant is competent to report left hip pain and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue, i.e., is any current left hip disorder related to service or a service connected disorder,  in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (e.g. lay persons not competent to diagnose cancer).  

The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).
 
Ratings 

The Veteran appeals the denial of a rating higher than 10 percent for degenerative disc disease of the lumbar spine prior to June 10, 2014 and a 20 percent rating thereafter.  
 
Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.   Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 
The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.
 
The Veteran's lumbar disability is evaluated under Diagnostic Code 5242.  Under the general rating formula for diseases and injuries of the spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.
 
A 40 percent rating is assigned when forward thoracolumbar flexion is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 
 
After a review of the evidence, the Board finds that a rating higher than 10 percent disabling for lumbar degenerative disc disease is not warranted prior to June 10, 2014.  In this regard, the April 2008 VA examination disclosed forward lumbar flexion limited to 90 degrees.  Spinal joint function was additionally limited by pain after repetitive use.  Back pain was opined to have a major functional impact.  Considering the impact of the pain the examiner opined that the appellant's back was limited by an additional 10 degrees.  The Veteran's lumbar spine was not, however, additionally limited by fatigue, weakness, lack of endurance, and/or incoordination after repetitive use.   

A  December 2010 VA examination disclosed forward flexion of the lumbar spine was within normal limits.  Spinal joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  
 
As shown above, prior to June 10, 2014 the evidence established that forward flexion of the thoracolumbar spine was limited to at most 80 degrees.  The April 2008 VA examination disclosed flexion limited to 90 degrees and there was an additional loss of 10 degrees of flexion due to pain.  The combined range of thoracolumbar motion was greater than 120 degrees.  Muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis was not shown on examination.  Hence, the evidence shows that the criteria for a rating higher than 10 percent were not met during this period.  
 
The Board also finds that a rating higher than 20 percent disabling for lumbar degenerative disc disease is not warranted since June 10, 2014.  In this regard, the June 2014 VA examination disclosed forward flexion limited to 45 degrees with objective evidence of painful motion.  The Veteran did not demonstrate an additional limitation in range of motion of the spine following repetitive use testing. Given the range of motion demonstrated neither flexion limited to 30 degrees or less nor evidence of favorable ankylosis of the entire thoracolumbar spine is shown.  Hence, the evidence shows that the criteria for a rating higher than 20 percent are not met during this period.  
 
In reaching the above conclusions, the Board has considered the requirements of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Neither the lay or medical evidence, however, reflects that the requirements for a higher rating have been met.  To the extent that the Veteran reports lumbar pain, the Board notes that the ratings contemplate periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.
 
The Board considered whether the Veteran's service connected lumbar spine disability would warrant a higher rating if rated on the basis of incapacitating episodes.  In September 2012, private chiropractor S.C. stated that during the prior 12 months the Veteran experienced approximately 6-8 weeks of incapacitating episodes due to the severe symptoms of his back and hip conditions.  The Board has taken into consideration the lay statements of record and the statements of S.C.  There is no showing, however, that bed rest was prescribed by a physician and treated by a physician during any time during this appeal.  S.C. statements do not establish that bed rest was actually prescribed by a physician and treated by a physician.  Moreover, the appellant was not service connected for an intervertebral disc syndrome, and there is no contemporaneously prepared evidence demonstrating any episodes requiring bed rest prescribed by a physician and treatment by a physician for intervertebral disc syndrome.  Finally, S.C. states that the incapacitating episodes were due, in part, to a nonservice connected disorder, namely a hip disorder.  Hence, the Board finds that a higher rating under the rating for an intervertebral disc syndrome based on incapacitating episodes is not warranted.
 
With regard to neurologic abnormalities, the Veteran reports pain that radiates down the back of both legs but more on the left.  He claims to have tingling and intermittent numbness of the toes of both feet.  VA examinations, however, show essentially normal neurologic findings.  The June 2014 VA examination also found no radicular pain or any other signs or symptoms due to radiculopathy, and the Veteran does not have any other neurologic abnormalities or findings related to the back condition (such as bowel or bladder problems/pathologic reflexes).  The Board notes that the Veteran has been assigned a separate rating for erectile dysfunction associated with the lumbar spine.  No other neurologic manifestations originating from the lumbar spine, however, have been identified.  
 
The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  Accordingly, the claim is denied.
 
As to whether this case should be referred for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the scheduler rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  If the scheduler evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 
 
The Veteran reports his lumbar disability causes difficulties with standing and sitting.  The Board notes, however, that the manifestations of his disability to include pain and other functional limitations on appeal are clearly contemplated by the scheduler criteria.  The Veteran has not described any additional, unusual symptomatology for the disability on appeal that is not already contemplated by the scheduler rating criteria.  For instance, for the lumbar spine, the Board has considered the Veteran's limitation of motion, pain, and all other factors of functional loss listed in 38 C.F.R. §§ 4.40 and 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) in considering his current rating.  There is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the scheduler criteria.  Therefore, referral of the case for extra-scheduler consideration is not in order.
 
Individual unemployability 
 
Total disability ratings for compensation based on individual unemployability may be assigned where the scheduler rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).
 
Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).
 
The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).
 
A claim for a total disability evaluation based on individual unemployability due to service connected disorders is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  Such a claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.
 
The Veteran is service connected for lumbar degenerative disc disease rated as 20 percent disabling and erectile dysfunction rated as noncompensable.  Hence, his combined 20 percent rating does not meet the minimum percentage rating required for consideration of assignment of individual unemployability.  38 C.F.R. § 4.16(a).  Nevertheless, in exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 
 
Based on the evidence presented, the Board finds that the preponderance of the evidence is against the claim for a total disability evaluation based on individual unemployability due to service connected disorders.  In this regard, during his September 2012 hearing, the Veteran testified that he was unemployed and last worked two years prior.  He claims he stopped working because of his back disability.  According to the Veteran, his back disability made it hard for him to sit down and stand.  He worked as a pressure washer until 2009.  
 
Although the Veteran claims that his service connected lumbar spine disability renders him unemployable, the objective evidence of record discloses that his lumbar spine disability does not render him unable to obtain or retain substantially gainful employment.  Rather, it has been determined that the Veteran can perform sedentary work with his disability.  To that end, the December 2010 VA examiner opined that the Veteran's usual occupation was not affected by his lumbar spine condition.  The June 2014 VA examiner found that the Veteran would not be able to work in jobs that required heavy lifting or frequent bending but he could work in sedentary type jobs or jobs that required light occasional lifting.
 
The Veteran is competent to report pain and functional limitations resulting therefrom.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that his complaints of pain are credible.  Although the Veteran believes that he cannot secure or follow a substantially gainful occupation as a result of his service-connected disability, the most probative evidence is against the claim.  Simply put, the Veteran's opinion is less probative than that of the skilled VA medical examiner.  In this regard, the VA examiners opinions were rendered after review of the record (containing pertinent information), examination of the Veteran, and consideration of the nature and extent of his service connected disability.
 
The Board is also mindful that throughout this appeal the appellant has been unemployed and last worked in 2009.  The sole fact, however, that the Veteran is unemployed or has difficulty obtaining employment is not the basis for an award of a total disability evaluation based on individual unemployability due to service connected disorders.  Rather, the legal standard is whether the appellant's service connected disabilities alone preclude substantially gainful employment.  The Board has reviewed the lay statements, and all available VA outpatient treatment records and examinations.  These records do not show that the Veteran's service connected disability preclude him from engaging in substantially gainful employment.  Rather, it is shown that the Veteran has an associate's degree and that he is capable of performing sedentary work with his lumbar spine disability.  
 
Accordingly, entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.
 
 
ORDER
 
Entitlement to service connection for a left hip disability, to include as secondary to lumbar degenerative disc disease is denied. 
 
Entitlement to an evaluation in excess of 10 percent for lumbar degenerative disc disease prior to June 10, 2014 is denied.  
 
Entitlement to an evaluation in excess of 20 percent for lumbar degenerative disc disease since June 10, 2014 is denied.  
 
Entitlement to a total disability evaluation based on individual unemployability
due to service connected disorders is denied.  
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


